Title: From George Washington to the United States Senate, 25 May 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York, May 25th 1789

In pursuance of the order of the late Congress, Treaties between the United States, and several nations of Indians, have been negociated and signed. These Treaties, with sundry papers respecting them, I now lay before you, for your consideration and advice, by the hands of General Knox, under whose official superintendence the business was transacted, and who will be ready to communicate to you any information on such points, as may appear to require it.

Go: Washington

